EMBRY, Justice.
This is an appeal from a judgment entered upon a jury verdict answering yes to the special interrogatory to the jury: “Was the denial by Defendant Sardis City of an on-premises liquor license to Plaintiff Wilson arbitrary or capricious?”
The City of Sardis’s motion for new trial was denied.
There were four applications for on-premises liquor licenses filed by the Wil-sons over a period of time. All were denied. During the pendency of one or more of these applications, an on-premises license was issued to another applicant who is not shown by the evidence of record to be any more qualified to be issued one than appellees in this case. Further, the evidence in this case shows that appellees met the burden of proof to show that denial of their application was arbitrary or capricious. See Black v. Pike County Commission, 360 So.2d 303 (Ala.1978). The weight of that evidence withstood a motion for new trial; therefore the presumption of the verdict’s correctness is strengthened.
The judgment below is due to be and is hereby affirmed.
AFFIRMED.
TORBERT, C.J., and FAULKNER, AL-MON and ADAMS, JJ., concur.